United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 15-2271
                         ___________________________

                                  Chariell Ali Glaze,

                        lllllllllllllllllllll Plaintiff - Appellant,

                                            v.

                 Demontrel L. Childs, (originally sued as Childs),

                       lllllllllllllllllllll Defendant - Appellee.
                                       ____________

                     Appeal from United States District Court
                 for the Eastern District of Arkansas - Little Rock
                                  ____________

                            Submitted: January 13, 2017
                               Filed: June 27, 2017
                                  ____________

Before COLLOTON, GRUENDER, and KELLY, Circuit Judges.
                        ____________

COLLOTON, Circuit Judge.

      Chariell Glaze, a former detainee at the Faulkner County Detention Center in
Arkansas, sued Demontrel Childs, a former correctional officer at the Center. Glaze
alleged that Childs violated Glaze’s constitutional rights by failing to protect Glaze
from a violent attack while he was detained. A jury found in favor of Childs. Glaze
moved for a new trial, arguing that the district court* improperly excluded certain
evidence. We conclude that there was no abuse of discretion and therefore affirm.

       While detained at the Center pending trial in a criminal case, Glaze was
attacked by three fellow detainees. He brought an action under 42 U.S.C. § 1983,
alleging that Childs and Gary Andrews, a lieutenant, violated his constitutional right
under the Due Process Clause of the Fourteenth Amendment by failing to protect him
from the attack. See Schoelch v. Mitchell, 625 F.3d 1041, 1046 (8th Cir. 2010). On
interlocutory appeal, we concluded that Andrews was entitled to qualified immunity,
but remanded for further proceedings on the claim against Childs. Glaze v. Byrd, 721
F.3d 528, 533 (8th Cir. 2013).

        The trial centered on a credibility dispute. Glaze’s cellmate, Bradley Boyce,
testified that he warned Childs that three inmates were planning to assault Glaze.
According to Boyce, Childs responded that he would inform his lieutenant. Childs,
however, denied that Boyce told him about the planned attack. The jury found in
favor of Childs.

        Glaze’s appeal focuses on an evidentiary ruling of the district court. Before
trial, the court granted Childs’s motion in limine to exclude evidence that Childs
resigned from the Center in lieu of accepting termination of his employment. Childs
resigned after he was accused of passing a cigarette to an inmate in violation of
institutional policy. After the verdict in favor of Childs, Glaze moved for a new trial
based on the exclusion of evidence. Glaze argued that the reason for Childs’s
termination showed “dishonest character” and that the rules of evidence allowed its
admission. The district court concluded, however, that Childs’s resignation was “not
indicative of [his] character for truthfulness” and that “the underlying ‘bad act’ of


      *
       The Honorable James M. Moody, Jr., United States District Judge for the
Eastern District of Arkansas.

                                         -2-
passing cigarettes to an inmate is not the type of ‘bad act’ evidence which is
admissible under the rules of evidence.” We review the district court’s rulings for
abuse of discretion. Schultz v. McDonnell Douglas Corp., 105 F.3d 1258, 1259 (8th
Cir. 1997).

       Glaze contends that evidence about Childs’s resignation was admissible under
Rule 404(b). That rule precludes a litigant from introducing “[e]vidence of a crime,
wrong, or other act . . . to prove a person’s character in order to show that on a
particular occasion the person acted in accordance with the character.” But the court
may allow evidence of prior bad acts “for another purpose, such as proving motive,
opportunity, intent, preparation, plan, knowledge, identity, absence of mistake, or
lack of accident.” Glaze does not identify a permissible purpose for the resignation
evidence under the rule; he asserts only that the evidence established Childs’s
“intentional disregard for standards of conduct.” His argument seems to be that
because Childs violated institutional policy on one occasion, he likely disregarded the
alleged warning from Boyce on another. This is the type of propensity evidence that
the rule prohibits. The district court thus did not abuse its discretion in ruling that the
resignation evidence was inadmissible under Rule 404(b).

       Glaze argues alternatively that the court should have allowed cross-
examination about the resignation under Rule 608(b), because it was a specific
instance of conduct that was probative of Childs’s character for untruthfulness. The
proffered evidence, however, did not involve deceit or fraud. There was no claim that
Childs lied about passing cigarettes, only that he violated policy by doing so. The
court thus properly declined to allow inquiry about the incident under Rule 608(b).

       The judgment of the district court is affirmed.
                      ______________________________




                                           -3-